DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-22 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 12-17 and 22, in the reply filed on January 20, 2021, is acknowledged. 
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2021.
  
Priority
This application is a continuation application of U.S. non-provisional application no. 15/522,445, filed on April 27, 2017, now U.S. Patent No. 10,537,620, which is filed under 35 U.S.C. 371 as a national stage of international application PCT/CN2015/072167, filed on February 3, 2015, which claims foreign priority under 35 U.S.C. 119(a)-(e) to Chinese application no. 201410837456.3, filed on December 29, 2014. A certified copy of the foreign priority document has been filed in U.S. non-provisional application no. 15/522,445 on April 27, 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 15 is objected to in the recitation of “(4-5-)” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g. “(4-5)”.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-17 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12 (claims 13, 14, 16, 17, and 22 dependent therefrom) and 15 are indefinite because the structure of the PEG is unclear. It is suggested that the applicant clarify the resolution of the structure of the PEG.  

Claim Rejections - 35 USC § 112(d)

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The PEG structure recited in claim 1 has only a single aldehyde group, which is the activating group for N-terminal PEGylation. Claim 22 recites “wherein the PEG prior to coupling to the L-asparaginase has an aldehyde group serving as an activating group”, which does not further limit claim 12. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-17 and 22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,537,620 (cited on Form PTO-892; hereafter “patent”). Although the claims at issue are not identical, they are not patentably distinct from each other, the claims of this application are anticipated by the claims of the patent as follows.
Claim 12 of this application is anticipated by claim 1 of the patent.
Claim 13 of this application is anticipated by claim 4 of the patent.
Claim 14 of this application is anticipated by claim 2 of the patent.
Claim 15 of this application is anticipated by claim 7 of the patent.
Claim 16 of this application is anticipated by claim 5 of the patent.
Claim 17 of this application is anticipated by claim 6 of the patent.
Claim 22 of this application is anticipated by claim 3 of the patent.

Allowable Subject Matter
e.g., paragraph [0081] of the specification), which is considered to be an unexpected result and sufficiently rebuts a prima facie case of obviousness. As such, the claimed site-specific diPEGylated L-asparaginase, pharmaceutical composition, and method of claims 12-17 and 22 are allowable over the prior art of record. 

Conclusion
Status of the claims:

Claims 18-21 are withdrawn from consideration. 
Claims 12-17 and 22 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656